Order issued September 20, 2012




                                                In The
                                     &tuft of Appmts
                             iItt   Eliotrirt of &vacs at Dallas
                                          No. 05-11-01246-CR


                                SHAWN LYNN GAGE, Appellant
                                                  V.
                                THE STATE OF TEXAS, Appellee


                             On Appeal from the 265th District Court
                                      Dallas County, Texas
                               Trial Court Cause No. F10-59705-R

                                              ORDER
       The Court GRANTS the State's September 6, 2012 second motion for extension of time to

file the State's brief. The State's brief received by the Clerk on September 6, 2012 is DEEMED

timely filed on the date of this order.



                                                          411PP 041-,9L-
                                                         LANA MYERS
                                                         JUSTICE